Citation Nr: 1034412	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  04-02 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

In September 2006 and September 2008, the Board remanded the 
claim for further development.


FINDING OF FACT

Since September 19, 2002, the Veteran's depression has been 
manifested by occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for depression since 
September 19, 2002, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.130, Diagnostic Code 9434 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's duty to notify and assist 

The Veteran's claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any 
event, pursuant to the September 2006 remand, VA provided in a 
September 2006 correspondence veteran VCAA notice in accordance 
with the decision in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 
3.159(b), (c), that informed the appellant of the information and 
evidence necessary to substantiate his claim for a higher initial 
rating; notice of which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA; notice of what evidence is necessary for 
establishing an effective date; and notice that he should provide 
any evidence in his possession that pertains to the claim.  
Therefore, VA complied with the directives of the September 2006 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by him, and for which he 
authorized VA to request, have been obtained.  38 U.S.C.A. 
§ 5103A.  VA has associated with the claims folder the service 
treatment records and reports of his post-service treatment for 
depression.  Pursuant to the September 2008 remand, VA obtained 
recent VA treatment records.  He has also been afforded formal VA 
examinations in March 2003, May 2005, and March 2009 to evaluate 
the nature, extent and severity of this disability.  The March 
2009 VA examination was conducted pursuant to the September 2008 
remand.  Significantly, the Board observes that the Veteran does 
not report that the disability has worsened since that time, and 
thus a remand is not required solely due to the passage of time 
since the March 2009 VA examination.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43,186 (1995).  Also, as described above, VA 
complied with the directives of the September 2008 remand.  
Stegall, 11 Vet. App. at 271.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that 
the Veteran will not be prejudiced by the Board's adjudication of 
his claim.  

Governing law and regulations

In April 2003, the RO granted service connection for depression.  
The RO assigned a 10 percent disability rating effective 
September 19, 2002.  Later in March 2004, the RO granted a 30 
percent disability rating effective September 19, 2002.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.

Rating criteria

The RO has rated the Veteran's psychiatric disorder under 
Diagnostic Code 9435 (mood disorder, not otherwise specified).  
Major depression disorder has been diagnosed since the initial 
grant of service connection.  See, e.g., May 2005 and March 2009 
VA examination reports.  Therefore, the Board finds that 
Diagnostic Code 9434 (major depressive disorder) is the more 
appropriate diagnostic code for rating the appellant's 
disability.

Major depressive disorder (as well as, for that matter, mood 
disorder not otherwise specified) is evaluated under the general 
rating formula for mental disorders.  Under those criteria, a 30 
percent rating is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9434.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.  Id.
 
A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  Id.
 
A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance or minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.
 
Global Assessment of Functioning
 
Global Assessment of Functioning scores are a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the DSM-
IV, p. 32).
 
Global Assessment of Functioning scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  See 38 C.F.R. § 4.130 
(incorporating by reference the VA's adoption of the DSM-IV, for 
rating purposes).
 
Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 to 
30 is indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost all 
areas.  Id.

Analysis

Schedular rating

A review of the VA examination reports and the VA treatment 
records shows that since September 19, 2002, the Veteran's 
depression has been manifested by occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as a flattened affect, impaired judgment, and 
disturbances of motivation and mood.  VA treatment records show 
that the Veteran has had a flattened affect and that his judgment 
has been described as merely being fair.  At the May 2005 VA 
examination, he reported that he slept 10 to 12 hours a day, and 
at the March 2009 VA examination, he stated that he slept 12 
hours a day.  At both of these examinations, he reported that he 
had no hobbies or interests.  

While there was no evidence of circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired abstract thinking, or 
difficulty in establishing effective work and social 
relationships (the May 2005 and March 2009 VA examiner (the same 
person) stated that the Veteran's psychiatric symptoms have no 
negative impact on his ability to obtain and maintain physical or 
sedentary employment and that the symptoms cause only minimal-to-
significant interference with social functioning), the Board 
again notes that its inquiry is not necessarily strictly limited 
to the criteria found in the VA rating schedule.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (the criteria set forth in the 
rating formula for mental disorders do not constitute an 
exhaustive list of symptoms, but rather are examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating).  In addition, the VA March 2009 examiner 
and VA treating psychiatrists and psychologists have assigned 
Global Assessment of Functioning scores in 50s, which reflect 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).

Turning to whether a 70 percent disability rating for depression 
is warranted for the period since September 19, 2002, there is no 
evidence of obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; spatial disorientation; or neglect of personal 
appearance and hygiene.  As for suicidal ideation, in November 
2002 the Veteran reported passive suicidal ideation that was 
manifested by occasional thoughts that things would be better if 
he were not around.  By late January 2003, the appellant denied 
any suicidal ideation.  The VA treatment records from February 
2003 to the present and VA examination reports consistently show 
no current suicidal ideation except for an October 2009 VA 
treatment record in which the claimant denied any suicidal 
ideation but admitted to fleeting thoughts.  Therefore, the 
evidence does not show a constant manifestation of suicidal 
ideation. 

While the Veteran has symptoms of depression, there is no 
evidence that he has near-continuous depression affecting the 
ability to function independently, appropriately, and 
effectively.  While the appellant's depression was described as 
being severe in severity in November 2002, more recently the 
depression has been described as mild or moderate in severity.  
There is no evidence of impaired impulse control.  For example, 
in August 2008, the claimant reported that he had problems with 
an employee at work, but he knew that if he were ever to strike 
him, he would lose his job, which he did not desire.

As for difficulty adapting to stressful circumstances (including 
work or a worklike setting), the May 2005 and March 2009 VA 
examiner (the same person) stated that the Veteran's psychiatric 
symptoms have no negative impact on his ability to obtain and 
maintain physical or sedentary employment.  The appellant has 
been working at the Postal Service since 1973, and as of December 
2009 he had a second job delivering newspapers.  Moreover, the 
Global Assessment of Functioning scores have been in at least the 
50s, which is at best consistent with the difficulty adapting to 
work or work-like setting contemplated by a 50 percent rating, 
and does not reflect an employment impairment contemplated in a 
70 percent disability rating for depression.  

With regard to an inability to establish and maintain effective 
relationships, the May 2005 and March 2009 VA examiner stated 
that the Veteran's psychiatric symptoms cause only minimal-to-
significant interference with social functioning.  In other 
words, the evidence shows that the appellant's depression is not 
manifested by an inability to establish and maintain effective 
relationships.  In addition, the Global Assessment of Functioning 
scores have been in at least the 50s, and, thus, do not reflect a 
social impairment contemplated in a 70 percent disability rating 
for depression.  38 C.F.R. § 4.130.  

While the Board's inquiry is not limited to the criteria found in 
the VA rating schedule, the Board has not identified any other 
aspects of the Veteran's service-connected depression that would 
support a finding that the criteria for a 70 percent rating have 
been more nearly approximated for any period of claim.  In 
addition, the appellant and his representative have not pointed 
to any such pathology.  

As for the criteria for a 100 percent disability rating, there is 
no objective evidence for any period of increased rating claim of 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, the Veteran being in persistent danger of hurting 
himself or others, an intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), or disorientation to time or place.  As noted 
above, the appellant's suicidal ideation is not constant and 
there is no evidence of an actual suicide attempt.  The claimant 
has psychotic symptomatology manifested by hearing a voice 
calling his name, which has been described as being mild in 
severity.  While the Veteran reported at the May 2005 and March 
2009 VA examinations that he heard the voice daily, he denied any 
command voices or visual or tactile hallucinations.  Thus, the 
evidence does not show persistent delusions or hallucinations.  
The Board has not identified any other aspects of the Veteran's 
service-connected depression that would enable it to conclude 
that the criteria for a 100 percent rating have been 
approximated, and neither the Veteran nor his representative has 
pointed to any such pathology.

Extraschedular consideration

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate a claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether an appellant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, that appellant's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
depression is inadequate.  A comparison between the levels of 
severity and symptomatology of the Veteran's depression with the 
established criteria found in the rating schedule for mental 
disorders shows that the rating criteria reasonably describes the 
appellant's disability level and symptomatology.  As discussed 
above, the rating criteria consider the levels of impairment 
based on occupational and social impairment.  Therefore, the 
first prong of the Thun test is not satisfied and referral for 
extraschedular consideration is not warranted.


ORDER

A 50 percent evaluation, but not higher, since September 19, 
2002, is granted for depression, subject to the laws and 
regulations governing the payment of monetary benefits.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


